61 F.3d 912w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PROYECTO SAN PABLO; Labor Immigrant Assistance Project; JohnA; John F; John T; Jane S; John M; Jane T; John G; and JaneB, individually and on behalf of others similarly situated,Plaintiffs-Appellees/Cross-Appellants,v.IMMIGRATION & NATURALIZATION SERVICE; Janet Reno,U.S. Attorney General; James Buck, ActingCommissioner, Immigration & Naturalization Service; DennisKeefe, Director, Legalization Appeals Unit; Department ofState, Defendants-Appellants/Cross-Appellees.Nos. 91-16620, 92-15153, 92-15159.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 4, 1992.Submission Withdrawn Oct. 4, 1993.Resubmitted June 29, 1995.Decided July 13, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION